Citation Nr: 0431428	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  00-09 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of gunshot wounds to the left foot with amputation 
of the 4th toe, left forefoot MP joint synovitis, retained 
metallic fragment in the heel, and muscular strain.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of shell fragment wounds of the left lower leg with 
scars, retained metallic fragment, loss of superficial nerve, 
and muscular strain, 10 percent.

3.  Entitlement to compensable rating for residuals of shell 
fragment wounds of the left buttock with scar.

4.  Entitlement to a compensable rating for residuals of 
shell fragment wounds with scars and skin graft donor site 
scar of the left posterior thigh.  

5.  Entitlement to a rating in excess of 20 percent for 
residuals of shell fragment wounds to the right lower leg 
with split-thickness skin graft on calf, muscular strain, and 
bothersome scarring.

6.  Entitlement to a rating in excess of 30 percent for 
residuals of shell fragment wounds of the right posterior 
thigh with scars, skin graft, retained metallic fragments, 
nerve trauma, and muscle atrophy.

7.  Entitlement to a rating in excess of 10 percent for 
residuals of shell fragment wound scars of the right calf.

8.  Entitlement to a rating in excess of 10 percent for 
residuals of shell fragment wounds of the right heel and mid 
foot with bothersome scarring, toe arthritis, and forefoot MP 
joint synovitis.  

9.  Entitlement to an initial rating in excess of 10 percent 
for skin disease of the lower extremities, lichen simplex 
chronicus, nummular eczema (dermatitis), tinea versicolor.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  

In pertinent part, in an April 1999 rating decision, the RO 
denied (1) a rating in excess of 10 percent for residuals of 
fragment wounds of the left buttock, thigh, lower leg, and 
foot, with left 4th toe amputation; (2) a rating in excess of 
10 percent for residuals of fragment wounds of the right 
posterior thigh with bothersome scarring; (3) a rating in 
excess of 10 percent for residuals of fragment wounds of the 
right lower leg, calf, ankle, and foot; and (4) a compensable 
rating for lichen simplex chronicus.  The veteran duly 
appealed the RO's decision.

Before the matter was certified to the Board, in a February 
2000 rating decision, the RO recharacterized some of the 
veteran's service-connected disabilities and assigned 
separate ratings as follows:  (1) residuals of shrapnel 
wounds to the left foot with amputation of the 4th toe, 10 
percent; (2) residuals of shrapnel wounds to the left lower 
leg, 10 percent; (3) residuals of shrapnel wounds to the left 
buttock, zero percent; (4) residuals of shrapnel wounds to 
the left thigh with skin graft donor site scar, zero percent; 
(5) residuals of fragment wounds of the right lower leg, 
calf, ankle and foot, 20 percent; and (6) residuals of 
fragment wounds of the right lower leg with tender scarring, 
10 percent.  All increased ratings were effective from June 
9, 1998, the date of receipt of the veteran's claim for an 
increased rating.  

Thereafter, in a December 2001 rating decision, the RO again 
RO recharacterized some of the veteran's service-connected 
disabilities and assigned separate ratings as follows:  (1) 
residuals of gunshot wounds to the left foot with amputation 
of the 4th toe, left forefoot MP joint synovitis, retained 
metallic fragment in the heel, and muscular strain, 10 
percent; (2) residuals of shell fragment wounds to the left 
lower leg with scars, retained metallic fragment, loss of 
superficial nerve, and muscular strain, 10 percent; (3) 
residuals of shell fragment wounds of the left buttock with 
scar, zero percent; (4) residuals of shell fragment wounds 
with scars and skin graft donor site scar of the left 
posterior thigh, zero percent; (5) residuals of shell 
fragment wounds to the right lower leg with split-thickness 
skin graft on calf, muscular strain, and bothersome scarring, 
20 percent; (6) residuals of shell fragment wounds of the 
right posterior thigh with scars, skin graft, retained 
metallic fragments, nerve trauma, and muscle atrophy, 30 
percent; (7) residuals of shell fragment wound scars of the 
right calf, 10 percent; and (8) residuals of shell fragment 
wounds of the right heel and mid foot with bothersome 
scarring, toe arthritis, and forefoot MP joint synovitis, 10 
percent.  

Although higher ratings were granted in the February 2000 and 
December 2001 rating decisions, the issues of entitlement to 
increased ratings for residuals of the veteran's shell 
fragment and gunshot wound disabilities remained in appellate 
status, as the maximum schedular ratings were not assigned.  
AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the Board finds 
that the issues on appeal are as set forth on the cover page 
of this Remand.  

In that regard, it is noted that in a separate December 2001 
rating decision, the RO determined that a 10 percent rating 
for skin disease of the lower extremities, lichen simplex 
chronicus, nummular eczema (dermatitis), tinea versicolor was 
warranted from January 9, 1970, based on a finding of clear 
and unmistakable error.  Although the RO has indicated that 
its actions in this regard have satisfied the veteran's 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) has held that where a claimant has filed a 
notice of disagreement with an RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  In light of the fact that the 
veteran has neither limited nor withdrawn his appeal, the 
Board finds that the issue of entitlement to an initial 
rating in excess of 10 percent for a skin disorder of the 
lower extremities is currently in appellate status.  See also 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

As set forth below, a remand of this matter is required.  The 
case is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


REMAND

This case is not yet ready for appellate review.  First, the 
Board notes that the RO last issued a Supplemental Statement 
of the Case in this appeal in February 2002.  Since that 
time, however, additional evidence was associated with the 
claims folder, including VA and private clinical records, as 
well as a May 2002 VA medical examination report.  Thus, a 
remand is now necessary to correct this procedural 
deficiency.  38 C.F.R. § 19.31 (2004).  

In addition, the Board notes that the criteria for evaluating 
disabilities of the skin, including scars, were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 - 49,599 
(July 31, 2002) and corrections in 67 Fed. Reg. 58,448 - 
58,449 (Sept. 16, 2002) (codified at 38 C.F.R. § 4.118).  

The veteran has not yet been notified of the amended 
criteria, nor has he been given the opportunity to provide 
evidence or argument specific to the new criteria.  Moreover, 
the RO did not consider the veteran's claims in light of the 
revised rating criteria, nor was he afforded a VA medical 
examination after the amendments became effective.  See 
Massey v. Brown, 7 Vet. App. 204 (1994) (holding that 
examination reports must adequately address the pertinent 
schedular criteria).  Thus, a remand to correct these 
deficiencies is necessary.  

It is also noted that VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and evidence of record.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, the Court 
has held that a veteran can be rated separately for different 
manifestations of the same injury, where "none of the 
symptomatology for any one of [the] conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions," and that such combined ratings do not 
constitute pyramiding prohibited by 38 C.F.R. 4.14.  Esteban 
v. Brown, 6 Vet. App. 259 (1994).

Thus, after obtaining the results of the VA medical 
examination, the RO should consider whether all applicable 
symptomatology attributable to the veteran's shell fragment 
and gunshot wound disabilities are appropriately rated, to 
include specifically whether any scars, muscle damage, nerve 
injuries, or musculoskeletal disabilities merit separate 
disability ratings.  In rating the veteran's service-
connected disabilities, the RO should also consider the 
amputation rule, set forth at 38 C.F.R. § 4.68 (2004).  

In view of the foregoing, the case is remanded for the 
following:

1.  The veteran should be afforded a VA 
medical examination to determine the 
nature and severity of his service-
connected shell fragment and gunshot 
wound disabilities of the left and right 
feet, left lower leg, left buttock, left 
posterior thigh, right lower leg, right 
posterior thigh, and right calf, as well 
as his skin disability of the lower 
extremities.  The veteran's claims folder 
must be made available to the examiner 
for review in connection with the 
examination of the veteran.  In the 
examination report, the examiner should 
be requested to delineate all symptoms or 
pathology attributable to the service-
connected disabilities referenced above, 
to include any scars, muscle or nerve 
damage, or musculoskeletal disabilities.

2.  The RO should then review the claims, 
including consideration of whether all 
applicable symptomatology is 
appropriately rated, subject to 38 C.F.R. 
§ 4.68.  If the benefits sought on appeal 
are not granted in full, the veteran and 
any representative should be furnished a 
supplemental statement of the case, which 
includes citations to all applicable 
criteria, including the amended criteria 
for rating disabilities of the skin, and 
given the opportunity to respond.

The case should then be returned to the Board for further 
consideration, in accordance with applicable procedure.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




